Citation Nr: 1043969	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  02-00 572	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
claimed as due to ionizing radiation.

2.  Entitlement to service connection for a pulmonary disorder, 
claimed as due to ionizing radiation.

3.  Entitlement to service connection for a left eye growth, 
claimed as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse; Appellant's Daughter


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Milwaukee, Wisconsin.

FINDING OF FACT

In November 2010, the Board received evidence from the VARO in 
Milwuakee, Wisconsin, that the Veteran died in October 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.
	


		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


